Title: From Thomas Jefferson to Thomas Mann Randolph, 3 May 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


            Dear SirWashington May 3. 1802
            This will be handed you by mr Milledge who takes the route by Edgehill on purpose to give you information on the subject of Georgia. mr Clarke, a son of Genl. Clarke, of that state is with him. he is a sensible young man & has been studying the law here some time under John Thompson Mason. having before mentioned these gentlemen in my letters, nothing more need be added. I wrote to you by yesterday’s post and mentioned that I should be two or three days after these gentlemen, and consequently with you on Saturday or Sunday. health and affectionate regard to you all
            Th: Jefferson
          